
QuickLinks -- Click here to rapidly navigate through this document

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.39


    LICENSE AND COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

AMGEN INC.

AND

INTERMUNE, INC.

June 15, 2001

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS   1   1.1   "Active Component"   1   1.2   "Affiliate"  
1   1.3   "Amgen Know-How"   1   1.4   "Amgen Trademarks"   1   1.5   "Amgen
Patent"   2   1.6   "Amgen Technology"   2   1.7   "BLA"   2   1.8   "CMC"   2  
1.9   "Combination Product"   2   1.10   "Commercialize" or "Commercialization"
  2   1.11   "Commercially Reasonable Efforts"   2   1.12   "Confidential
Information"   2   1.13   "Control"   2   1.14   "Default"   2   1.15  
"Directly Competitive Product"   2   1.16   "Dollar"   2   1.17   "Drug Approval
Application"   2   1.18   "Existing License"   3   1.19   "Existing License
Patents"   3   1.20   "Existing Licensor"   3   1.21   "FDA"   3   1.22   "Force
Majeure"   3   1.23   "GAAP"   3   1.24   "Infergen"   3   1.25   "IND"   3  
1.26   "Interferon alfacon-1"   3   1.27   "Licensed Product"   3   1.28  
"Losses"   3   1.29   "Net Sales"   3   1.30   "Ongoing Clinical Trials"   3  
1.31   "Other Licensee"   3   1.32   "Patent"   3   1.33   "PEG Know-How"   4  
1.34   "PEG Patent"   4   1.35   "PEG Program"   4   1.36   "PEG-Infergen
Product"   4   1.37   "Phase III Clinical Trial"   4   1.38   "Phase IV Clinical
Trial"   4   1.39   "Planning Period Date"   4   1.40   "Regulatory Approval"  
4   1.41   "Regulatory Authority"   4   1.42   "Royalty" or Royalties"   4  
1.43   "Sublicensee"   4   1.44   "Supply Terms"   4 1.45   "Term"   4   1.46  
"Territory"   4   1.47   "Third Party"   4   1.48   "Trademark"   4   1.49  
"Valid Claim"   5 ARTICLE 2   LICENSES; EXCLUSIVITY; TRADEMARKS   5   2.1  
Technology Ownership   5   2.2   Patent License to InterMune   5   2.3  
Trademark and Copyright Licenses to InterMune   5   2.4   Know-How License to
InterMune   5   2.5   Sublicenses   5   2.6   Sublicensed Technology   6

i

--------------------------------------------------------------------------------

  2.7   Exclusivity   7   2.8   Retained Rights.   7   2.9   Import   7   2.10  
Covenant.   7 ARTICLE 3   DEVELOPMENT   7   3.1   Ongoing Clinical Trials.   7  
3.2   PEG—Infergen Products   7   3.3   Development Efforts.   8   3.4   Amgen
Interim Activities.   8   3.5   Development Data.   8   3.6   Development
Activities in Territory.   8 ARTICLE 4   REGULATORY   8   4.1   General   8  
4.2   Additional Regulatory Filings   9   4.3   InterMune Access to Amgen
Regulatory Data   9   4.4   Adverse Event Reporting; Customer Complaints   9  
4.5   Communications   10   4.6   Applications for Regulatory Exclusivity   10  
4.7   Recalls and Voluntary Withdrawals.   10   4.8   Safety and Clinical
Database   10 ARTICLE 5   COMMERCIALIZATION   11   5.1   Pricing   11   5.2  
Diligence   11   5.3   Reports   11   5.4   Amgen Transition Assistance   11  
5.5   Change of Promotional Material   11   5.6   Medical and Other Inquiries  
11   5.7   Trade Returns; Reimbursements   12   5.8   Distribution Agreements  
12 ARTICLE 6   COMPENSATION   13   6.1   License Fee   13   6.2   Amgen
Performance Milestones.   13   6.3   Product Milestones   13   6.4   Royalties  
14   6.5   Term of Royalties   14   6.6   Combination Products   14   6.7  
Existing License Royalties   14   6.8   Royalty Payments and Reports   15   6.9
  Taxes   15   6.10   Blocked Currency   15   6.11   Foreign Exchange   15  
6.12   Patent and Trademark Expenses   15   6.13   Late Payments   15 ARTICLE 7
  MANUFACTURE AND SUPPLY   16   7.1   General.   16 ARTICLE 8   INTELLECTUAL
PROPERTY   16   8.1   Ownership of Inventions   16   8.2   Prosecution of
Patents   16   8.3   Infringement of Patents and Trademarks by Third Parties  
16   8.4   Infringement of Third Party Rights   17   8.5   Patent Marketing   17
ARTICLE 9   REPRESENTATIONS AND WARRANTIES   18   9.1   Mutual Representations
and Warranties   18   9.2   Mutual Covenants   18   9.3   Representations,
Warranties and Covenants of InterMune   18   9.4   Representations, Warranties
and Covenants of Amgen   19 ARTICLE 10       20   10.1   Indemnification by
Amgen   20   10.2   Indemnification by InterMune   20   10.3   Insurance   20

ii

--------------------------------------------------------------------------------

  10.4   Pre-Effective Date Losses.   21   10.5   Limitation of Liability   21
ARTICLE 11   RECORDS; ROYALTY AUDIT; PUBLICATIONS   21   11.1   Records; Royalty
Audit   21   11.2   Publications   21 ARTICLE 12   CONFIDENTIALITY   22   12.1  
Treatment of Confidential Information   22   12.2   Authorized Disclosure   22  
12.3   Publicity; Terms of Agreement   22 ARTICLE 13   TERM AND TERMINATION   23
  13.1   Term   23   13.2   Discontinuation of Commercialization or Further
Development   23   13.3   Termination for Default   23   13.4   Licenses Upon
Expiration   23   13.5   Survival   24   13.6   Determination of PEG Diligence.
  24 ARTICLE 14   DISPUTE RESOLUTION   24   14.1   Disputes   24   14.2  
Governing Law; Judicial Resolution   24   14.3   Patent and Trademark Dispute
Resolution   25 ARTICLE 15   MISCELLANEOUS   25   15.1   Entire Agreement;
Amendment   25   15.2   Force Majeure   25   15.3   Notices   25   15.4  
Maintenance of Records   26   15.5   No Strict Construction   26   15.6  
Assignment   26   15.7   Performance by Affiliates   26   15.8   Counterparts  
26   15.9   Severability   26   15.10   Headings   27   15.11   Further Actions
  27   15.12   Independent Contractors   27   15.13   Use of Name   27   15.14  
No Waiver   27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

iii

--------------------------------------------------------------------------------

LICENSE AND COMMERCIALIZATION AGREEMENT

    This License and Commercialization Agreement (the "Agreement") is made
effective as of the 15th day of June, 2001 (the "Effective Date") by and between
Amgen Inc., a Delaware corporation having its principal place of business at One
Amgen Center Drive, Thousand Oaks, CA 91320-1799 ("Amgen") and InterMune, Inc.,
a Delaware corporation having its principal place of business at 1710 Gilbreth
Road, Suite 310, Burlingame, CA 94010-1317 ("InterMune"). Amgen and InterMune
are sometimes referred to herein individually as a "Party" and collectively as
the "Parties", and references to "InterMune" and "Amgen" shall include their
respective Affiliates.

Recitals

    Whereas, Amgen has bioengineered, developed, obtained regulatory approval
for, and currently markets in the United States and Canada a pharmaceutical
composition containing a novel, non-naturally occurring Type 1 interferon, sold
under the trademark Infergen®;

    Whereas, InterMune has clinically developed and currently markets an
interferon-gamma product in the United States, and therefore has both clinical
development experience and a sales force that may be particularly well suited to
market and further develop a product such as Infergen;

    Whereas, InterMune desires to obtain, and Amgen wishes to grant InterMune,
the exclusive license to commercialize and further develop Infergen in the
United States and Canada on the terms and conditions set forth herein; and

    Whereas, Amgen is willing to supply InterMune, and InterMune wishes to be
supplied by Amgen, with quantities of Infergen (as such term is defined below)
on the Supply Terms (as defined below);

    Now Therefore, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

    The following terms shall have the following meanings as used in this
Agreement:

    1.1 "Active Component" shall mean any product other than the Licensed
Product which [*] therapeutic or prophylactic function when combined with the
Licensed Product.

    1.2 "Affiliate" shall mean, except as provided below, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with Amgen or InterMune. For purposes
of this definition, "control" shall mean the possession, direct or indirect, of
the power to cause the direction of the management and policies of a Person,
whether through ownership of fifty percent (50%) or more of the voting
securities of such Person, by contract or otherwise. Affiliate [*] shall [*]

    1.3 "Amgen Know-How" shall mean the following information: (1) information
disclosed in the BLA for Infergen as of the Effective Date, (2) information
disclosed as of the Effective Date in any BLA supplements for Infergen, (3) all
Amgen-sponsored investigator-driven clinical trial results, and the results of
the Ongoing Clinical Trials, (subject to any contractual confidentiality
obligations of Amgen to Third Parties regarding such results); (4) Infergen
sales and marketing training materials; (5) any regulatory data which Amgen
provides to InterMune pursuant to Section 4.3; (6) [ * ]; (7) the safety and
clinical database referenced in Section 4.8; and (8) Formulating Know-How (as
defined in Section 12.1 of Exhibit F).

    1.4 "Amgen Trademarks" shall mean the registered trademarks listed at
Exhibit A, all trademark applications listed at Exhibit A and all trademarks
issuing from such applications, together with any renewals, modifications or
extensions thereto.

1

--------------------------------------------------------------------------------

    1.5 "Amgen Patent" shall mean [*]

    1.6 "Amgen Technology" shall mean all Amgen Patents, Amgen Know-How and
Amgen Trademarks.

    1.7 "BLA" shall mean a Biological License Application for Regulatory
Approval filed in the United States.

    1.8 "CMC" shall mean the Chemistry Manufacturing Control section of a BLA.

    1.9 "Combination Product" shall have the meaning assigned such term pursuant
to Section 6.6.

    1.10 "Commercialize" or "Commercialization" shall mean those activities
relating to the promotion, marketing and sale of Licensed Products and shall
include without limitation, Phase IV Clinical Trials or equivalent clinical
trials conducted following Regulatory Approval to market a pharmaceutical
product.

    1.11 "Commercially Reasonable Efforts" shall mean the level of efforts and
resources required to Commercialize a Licensed Product in a sustained manner
consistent with the efforts a similarly situated biopharmaceutical company would
typically devote to a product of similar market potential, profit potential or
strategic value resulting from its own research efforts, based on conditions
then prevailing. Commercially Reasonable Efforts shall be determined on a
country-by-country (each country including its territories) basis for a
particular Licensed Product, and it is anticipated that the level of effort will
change over time reflecting changes in the status of the Licensed Product and
the country (including its territories) involved.

    1.12 "Confidential Information" shall mean all information received by
either Party from the other Party pursuant to this Agreement, other than that
portion of such information or materials which:

    (a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

    (b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party;

    (c) is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof without obligation to keep it confidential;

    (d) has been publicly disclosed other than by the disclosing Party and
without breach of an obligation of confidentiality with respect thereto; or

    (e) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information, as demonstrated by competent
written proof.

    1.13 "Control" shall mean possession of the ability to grant a license or
sublicense as provided for herein under such intellectual property right without
violating the terms of any agreement or other arrangement with any Third Party.

    1.14 "Default" shall mean with respect to either Party (i) that any
representation or warranty of such Party set forth herein shall have been untrue
in any material respect when made or (ii) such Party, such Party's Affiliate or
such Party's sublicensee shall have failed to materially perform any material
obligation set forth herein.

    1.15 "Directly Competitive Product" shall mean any pharmaceutical product
that contains [*] or [*] of such [*] and that [*] with [*] in [*] such Licensed
Product [*]

    1.16 "Dollar" shall mean a United States dollar, and "$" shall be
interpreted accordingly.

    1.17 "Drug Approval Application" shall mean an application for Regulatory
Approval required before commercial sale or use of a Licensed Product as a drug
or to treat a particular indication in a regulatory jurisdiction, including
without limitation applications to expand the label of an approved drug.

2

--------------------------------------------------------------------------------

    1.18 "Existing License" shall mean that certain Agreement between [*]

    1.19 "Existing License Patents" shall mean the Patents under which Amgen has
a license pursuant to the Existing License, a copy of which has been provided to
InterMune.

    1.20 "Existing Licensor" shall mean [*]

    1.21 "FDA" shall mean the United States Food and Drug Administration, or any
successor thereto.

    1.22 "Force Majeure" shall mean any occurrence beyond the reasonable control
of a Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, breakdown of plant, earthquake, strike, lockout,
labor dispute, casualty or accident, or war, revolution, civil commotion, acts
of public enemies, blockage or embargo, or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government or
of any subdivision, authority or representative or any such government,
inability to procure or use materials, labor, equipment, transportation, or
energy sufficient to meet manufacturing needs without the necessity of
allocation, or any other cause whatsoever, whether similar or dissimilar to
those above enumerated, beyond the reasonable control of such Party, if and only
if the Party affected shall have used reasonable efforts to avoid such
occurrence and to remedy it promptly if it shall have occurred.

    1.23 "GAAP" shall mean United States generally accepted accounting
principles.

    1.24 "Infergen" shall mean the product containing Interferon alfacon-1 for
which Amgen has obtained Regulatory Approval in each country of the Territory
prior to the Effective Date, in either bulk or filled and finished form.

    1.25 "IND" shall mean Investigational New Drug application.

    1.26 "Interferon alfacon-1" shall mean the polypeptide having the amino acid
sequence which is set forth in Exhibit C.

    1.27 "Licensed Product" shall mean any product comprising Interferon
alfacon-1 or [*] Licensed Products include but are not limited to Infergen.

    1.28 "Losses" shall mean suits, claims, actions, demands, liabilities,
expenses and/or losses, including without limitation reasonable legal expenses
and attorneys' fees.

    1.29 "Net Sales" shall mean all revenues recognized in accordance with GAAP
from the sale or other disposition of Licensed Products by InterMune, its
Affiliates or Sublicensee to a Third Party, less [*]

    Amounts received by InterMune, its Affiliates or Sublicensees for the sale
of Licensed Products among InterMune, its Affiliates and Sublicensees for resale
shall not be included in the computation of Net Sales hereunder. Distributors of
InterMune selling Licensed Products shall not be deemed to be Sublicensees of
InterMune.

    1.30 "Ongoing Clinical Trials" shall mean those clinical trials listed at
Exhibit E hereto, which are clinical trials of Infergen that Amgen is conducting
in the Territory as of the Effective Date. For avoidance of doubt, Ongoing
Clinical Trials shall exclude any Amgen-sponsored investigator-driven clinical
trials. Amgen represents that the Ongoing Clinical Trials are the only clinical
trials of Infergen being conducted in the Territory by or on Amgen's behalf as
of the Effective Date.

    1.31 "Other Licensee" shall mean any Third Party to which Amgen has granted
or grants a license and/or sublicense to develop or Commercialize a Licensed
Product outside the Territory, including without limitation [*]

    1.32 "Patent" shall mean (i) an issued, unexpired patent (with the term
"patent" being deemed to encompass, without limitation, an inventor's
certificate) which has not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the

3

--------------------------------------------------------------------------------

required time period, including without limitation any substitution, extension,
registration, confirmation, reissue, re-examination, renewal or any like filing
thereof or (ii) a pending application for a patent, including without limitation
any provisional, converted provisional, continued prosecution application,
continuation, divisional or continuation-in-part thereof; any patents issuing
therefrom; and any substitution, extension, registration, confirmation, reissue,
reexamination, renewal or like filing thereof.

    1.33 "PEG Know-How" shall mean any of the following which is conceived,
reduced to practice, developed or employed by Amgen (solely or jointly with
InterMune) [*] the PEG Program: (i) techniques and data specifically relating to
(but not necessarily solely to) the [*] of PEG-Infergen Product, including, but
not limited to, [*] and (ii) [*] of PEG Infergen Product. For avoidance of
doubt, PEG Know-How as it relates to manufacturing, shall only include [*]
PEG-Infergen Products, and shall not include [*]

    1.34 "PEG Patent" shall mean [*]

    1.35 "PEG Program" shall mean a program of collaborative development by the
Parties of a PEG-Infergen Product (if any such program is agreed to by the
Parties pursuant to Section 3.2).

    1.36 "PEG-Infergen Product" shall mean a pharmaceutical composition
containing as its active ingredient [*]

    1.37 "Phase III Clinical Trial" means a clinical trial (or set of clinical
trials) of a pharmaceutical product on sufficient numbers of patients which, if
the defined end-points are met, are designed or intended to file for Regulatory
Approval on the basis thereof.

    1.38 "Phase IV Clinical Trial" shall mean a pharmaceutical product support
clinical trial of a pharmaceutical product commenced after receipt of Regulatory
Approval in the country where such trial is being conducted.

    1.39 "Planning Period Date" shall have the meaning assigned such term
pursuant to Section 3.2.

    1.40 "Regulatory Approval" shall mean any approvals (including supplements,
amendments, pre- and post-approvals and price approvals), licenses,
registrations or authorizations of any national, supra-national regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the distribution, use or sale of a Licensed
Product in a regulatory jurisdiction. Regulatory Approval shall not include any
[*]

    1.41 "Regulatory Authority" shall mean the FDA or any counterpart of the FDA
outside the United States.

    1.42 "Royalty" or Royalties" shall mean those amounts payable as royalties
by InterMune to Amgen pursuant to Sections 6.4 and 6.7(a) of this Agreement.

    1.43 "Sublicensee" shall mean a sublicensee of InterMune under InterMune's
rights pursuant to Section 2.2, 2.3 and 2.4, the sublicense to whom is permitted
pursuant to Section 2.5.

    1.44 "Supply Terms" shall mean the terms and conditions set forth in
Exhibit F.

    1.45 "Term" shall mean the term of this Agreement.

    1.46 "Territory" shall mean the United States and Canada, and the
possessions and territories of each such country.

    1.47 "Third Party" shall mean any entity other than Amgen or InterMune or an
Affiliate of either of them.

    1.48 "Trademark" shall mean any trade name, service mark, logo or trademark
(whether or not registered) together with all goodwill associated therewith, and
any renewals, extensions or modifications thereto.

4

--------------------------------------------------------------------------------

    1.49 "Valid Claim" shall mean (i) an unexpired claim of an issued patent
within the Amgen Patents that has not been found to be unpatentable, invalid or
unenforceable by a court or other authority in the country of the patent, from
which decision no appeal is taken or can be taken; or (ii) a claim of a pending
application within the Amgen Patents, which application claims a first priority
no more than [*] prior to the date upon which pendency is determined.

ARTICLE 2
LICENSES; EXCLUSIVITY; TRADEMARKS

    2.1 Technology Ownership. Except for items (1) and (2) listed in the
definition of Amgen Know-How, Amgen shall retain sole right and interest,
subject only to the licenses granted in Section 2.2, 2.3 and 2.4 of this
Agreement, to the Amgen Technology.

    2.2 Patent License to InterMune.

    (a) Subject to the terms and conditions of this Agreement, Amgen hereby
grants to InterMune an exclusive (even as to Amgen) license, with the right to
grant sublicenses (subject to InterMune's compliance with Section 2.5 of this
Agreement), under the Amgen Patents to [*] Licensed Products in the Territory.

    (b) Subject to the terms and conditions of this Agreement, Amgen hereby
grants to InterMune an exclusive (even as to Amgen) sublicense, without the
right to grant sublicenses, under the Existing License Patents to [*] Infergen
in the Territory. Except as expressly set forth herein, Amgen does not grant
InterMune any other rights with respect to the Existing License or to Existing
License Patents.

    (c) Subject to the terms and conditions of this Agreement, Amgen hereby
grants to InterMune an exclusive license (even as to Amgen), under the PEG
Patent, to [*] pegylated Licensed Products.

    (d) Subject to the terms and conditions of this Agreement, Amgen hereby
grants to InterMune an exclusive [*] license (even as to Amgen), under PEG
Know-How and Patents claiming PEG Know-How, to [*] pegylated Licensed Products.

    2.3 Trademark and Copyright Licenses to InterMune.

    (a) Amgen hereby grants to InterMune an exclusive [*] license, with the
right to grant sublicenses (subject to InterMune's compliance with Section 2.5
of this Agreement), under the entire right, title and interest in and to the
Amgen Trademarks, to use and display the Amgen Trademarks in connection with
Licensed Products in the Territory. InterMune shall have the right to select for
and use and display with Licensed Products such Trademarks as it desires,
consistent with any reasonable quality standards which Amgen may prescribe for
use and display of the Amgen Trademarks.

    (b) Amgen hereby grants to InterMune an exclusive [*] license under Amgen's
entire right, title and interest in any copyrights in Infergen-specific
promotional materials existing on or before the Effective Date, with the right
to grant sublicenses (subject to InterMune's compliance with Section 2.5 of this
Agreement), to reproduce, distribute copies of, prepare derivative works of and
publicly perform and display such promotional materials in connection with
Licensed Products in the Territory.

    2.4 Know-How License to InterMune. Subject to the terms and conditions of
this Agreement, Amgen grants InterMune a [*], exclusive license under the Amgen
Know-How to use the Amgen Know-How for the sole purposes of [*] Licensed
Products in the Territory.

    2.5 Sublicenses. Subject to Amgen's prior written approval in each instance,
InterMune may grant sublicenses to Third Parties under Sections 2.2, 2.3 and
2.4. Notwithstanding the sublicensing of all or part of InterMune's rights and
obligations hereunder, InterMune shall remain responsible for the full and
complete performance of all of InterMune's obligations and duties under this
Agreement. There shall be

5

--------------------------------------------------------------------------------

no presumption that Amgen will provide its approval for InterMune to grant a
sublicense to any Third Party, however Amgen shall not unreasonably withhold its
consent.

    2.6 Sublicensed Technology. Amgen shall timely perform and discharge its
obligations under the Existing License during the Term and shall not permit any
action to be taken or event to occur, in each case, within Amgen's reasonable
control, which would give Existing Licensor the right to terminate Existing
License. InterMune agrees that the rights granted under this Agreement are
subject to, and agrees to be bound by, all the terms and conditions required of
sublicensees under the Existing License.

6

--------------------------------------------------------------------------------

    2.7 Exclusivity.

    (a) Except as explicitly permitted pursuant to this Agreement, Amgen shall
not use, develop, import, promote, sell, or offer for sale Licensed Products for
use within the Territory.

    (b) Amgen shall not [*] a Directly Competitive Product in the Territory, and
shall not [*] take such actions during the Term; provided, however, that the
foregoing prohibition shall be subject to Amgen's rights pursuant to
Section 13.6.

    2.8 Retained Rights. Notwithstanding the exclusive license granted InterMune
pursuant to Section 2.2, Amgen retains the non-transferable, non-exclusive right
under the Amgen Patents and Amgen Know-How to [*]; provided, however, that,
except as authorized under Section 12.2(b) Amgen shall not publish the [*], to
the extent [*] of the [*] in [*] nothing shall prohibit Amgen or its Affiliates
from fulfilling its obligations or exercising its rights in this Agreement or
with regard to Licensed Products outside the Territory.

    2.9 Import. The term "import" or "importing" whenever used in this agreement
shall not permit InterMune to conduct any activities outside the Territory
outside the Territory regarding Licensed Product without the express written
consent of the Other Licensees.

    2.10 Covenant. Amgen hereby covenants that it and its Affiliates, assignees,
and licensees ("Covenantors") shall not sue InterMune, its Affiliates and
Sublicensees for infringement of any Patent owned or Controlled by any
Covenantor, or under which any Covenantor has the right to sue infringers, in
each case during the Term [*]

ARTICLE 3
DEVELOPMENT

    3.1 Ongoing Clinical Trials. As of the Effective Date, Amgen is conducting
the Ongoing Clinical Trials in the Territory. As soon as is reasonably practical
after the Effective date, Amgen will assign (to the extent assignable) and
transfer its clinical trial contracts covering the Ongoing Clinical Trials to
InterMune. Amgen shall make reasonable efforts to complete such assignments
within [*] days after the Effective Date and transfer to InterMune any data from
the Ongoing Clinical Trials that Amgen possesses as of such date. To the extent
that Amgen is still conducting the Ongoing Clinical Trials during such [*] day
transition period, Amgen shall comply with all applicable laws and regulations,
and regulations of the Regulatory Authorities having jurisdiction in the
Territory in Amgen's conduct of the Ongoing Clinical Trials, shall keep
InterMune promptly informed of any inquiries of such Regulatory Authorities
regarding the Ongoing Clinical Trials, shall provide InterMune with drafts of
all proposed correspondence with any such Regulatory Authority regarding any
Ongoing Clinical Trial and permit InterMune to be present at any meeting with
such a Regulatory Authority regarding any Ongoing Clinical Trial. InterMune
shall reimburse Amgen for all Ongoing Clinical Trial expenses incurred by Amgen
after the Effective Date.

    3.2 PEG-Infergen Products. InterMune shall have a period of [*] days to [*]
and whether it desires to have Amgen provide [*] (as defined in the Code of
Federal Regulations, as may be amended from time to time) for the [*] The
Parties recognize that Amgen's expertise with Infergen may be particularly
applicable to the preclinical development of any PEG-Infergen Product. Within
[*] days after the end of such [*] day period, if InterMune notifies Amgen in
writing that InterMune wishes to negotiate with Amgen what development
activities Amgen would carry out with respect to such PEG-Infergen Product and
commercially reasonable terms upon which Amgen would carry out such [*] then
Amgen and InterMune shall negotiate in good faith such activities and terms for
a period of no less than [*] The end of such [*] day period shall be referred to
as the "Planning Period Date". The Parties have agreed that such commercially
reasonable terms for the development of PEG-Infergen would include (i) InterMune
funding any such development work by Amgen at a rate equal to [*] and (ii) all
PEG Know How and Patents claiming PEG

7

--------------------------------------------------------------------------------

Know-How, which shall be included in the Amgen Technology and therefore subject
to the licenses of Article 2 of this Agreement.

    3.3 Development Efforts. Beginning reasonably promptly after [*] InterMune
shall commence using Commercially Reasonable Efforts to develop and seek
Regulatory Approval for (in due course) a PEG-Infergen Product in the regulatory
jurisdictions of the Territory.

    3.4 Amgen Interim Activities. As InterMune evaluates the business
opportunity for PEG-Infergen Products, Amgen will undertake the following
preparatory activities to enable InterMune to better evaluate the possibility of
conducting a collaborative PEG Program with Amgen:

    (a) Amgen will [*] with a [*] and provide InterMune with written notice of
such accomplishment.

    (b) Amgen will prepare and provide to InterMune a written [*] work plan
detailing activities [*] as part of a PEG Program and associated anticipated
schedules and costs. Any such plan shall include a description of actions (and
associated timings and costs) for Amgen to develop and supply InterMune with
quantities of GMP-compliant PEG-Infergen sufficient to commence Phase I Clinical
Trials thereof. Such a plan shall be referred to herein as a "[*] Work Plan."

    Amgen's actions as permitted by this Section 3.4 shall not be deemed to bind
InterMune to proceed with a PEG Program in collaboration with Amgen.

    3.5 Development Data. [*] InterMune shall provide Amgen with written
summaries of all pre-clinical and clinical data generated by InterMune with
respect to Infergen (such summaries, the "Development Summaries"). All such
Development Summaries shall be considered Confidential Information of InterMune
and Amgen may share it with its Other Licensees under appropriate obligations of
confidentiality and non-use commensurate with those contained herein. Upon any
Other Licensee's request, InterMune will [*] in such detail as shall be
reasonably necessary to allow [*] outside the Territory.

    3.6 Development Activities in Territory.

    (a) InterMune may collaborate or consult with researchers and investigators
and contract for pre-clinical studies without regard to whether such research,
investigators and studies are inside or outside of the Territory and without
obtaining permission from any Other Licensee, but in no event will InterMune
conduct clinical trials with any Licensed Product outside the Territory without
advance written consent from the Other Licensee in whose territory outside the
Territory InterMune wishes to conduct such clinical trials.

    (b) Amgen and any Other Licensee may collaborate or consult with researchers
and investigators and contract for pre-clinical studies without regard to
whether such research, investigators and studies are inside or outside of the
Territory and without obtaining permission from InterMune, but in no event will
Amgen or any Other Licensee conduct clinical trials in the Territory with any
Licensed Product without advance written consent from InterMune.

ARTICLE 4
REGULATORY

    4.1 General. As of the Effective Date, Amgen owns in its own name Regulatory
Approvals for Infergen in each country of the Territory. Exhibit D contains a
complete list of such Regulatory Approvals existing as of the Effective Date.
Subject to Amgen's rights of reference as described below in Section 4.3 and
Amgen's other rights pursuant to such Section, Amgen hereby assigns to InterMune
Amgen's entire right, title and interest in and to all Regulatory Approvals and
Drug Approval Applications for Infergen in the Territory to InterMune. [*] after
the Effective Date, Amgen shall notify Regulatory Authorities in the Territory
of, and as soon as is reasonably practicable thereafter take all actions
reasonably necessary to effect or evidence, the transfer of such Regulatory
Approvals to InterMune. In light of such assignment

8

--------------------------------------------------------------------------------

and transfer during the time period when Amgen will be transitioning the Ongoing
Clinical Trials to InterMune, the Parties will [*] to make appropriate
arrangements in accordance with law to allow for Amgen continue to conduct the
Ongoing Clinical Trials under Amgen's IND until the transition of the Ongoing
Clinical Trials to InterMune is complete. For the avoidance of doubt, the
transfer of such Regulatory Approvals shall not be effective to transfer to
InterMune ownership of, [*] any manufacturing trade secret disclosed therein,
including without limitation, [*]

    4.2 Additional Regulatory Filings. InterMune shall have the exclusive right
to file, and will own in its own name, any additional Drug Approval Applications
for Licensed Products in the Territory, including without limitation any filings
relating to label expansions for Infergen.

    4.3 InterMune Access to Amgen Regulatory Data.

    (a) Regulatory Data as of the Effective Date. Amgen will, as soon as is
reasonably practicable after the Effective Date, provide InterMune originals of
the BLA and Canadian equivalent for Infergen in the United States and Canada,
respectively, and all supplements to either of the foregoing; provided, however
that Amgen shall be entitled to redact any trade secret information relating to
products other than Licensed Products and any manufacturing trade secrets
proprietary to Amgen (other than the [*] for Infergen). Amgen has provided
InterMune with a list of correspondence between Amgen and the FDA regarding
Infergen for the approximately two (2) years prior to the Effective Date and
shall provide InterMune with reasonable access to the correspondence referenced
in such list, and to other correspondence between Amgen and Regulatory
Authorities having jurisdiction in the Territory, upon the request of InterMune.

    (b) Regulatory Data Generated After the Effective Date. During the Term,
Amgen will provide to InterMune all regulatory data owned or Controlled by Amgen
regarding any Licensed Product and necessary for marketing or making regulatory
filings for Licensed Products in the Territory as it becomes available. Such
data shall be data generated in the Ongoing Clinical Trials (including adverse
events encountered in the Ongoing Clinical Trials). Except for the information
contained in the CMC section of Amgen's BLA filings for Infergen, Amgen shall
have no obligation, for any reason or under any circumstance, to provide
InterMune with any information regarding Amgen's manufacturing facility or any
information pertaining to the manufacture of Licensed Products (including,
without limitation, [*]).

    (c) Amgen Use of Information. Amgen shall have the right to review, a right
of access, a right of reference and the right to use and incorporate all Amgen
Know-How outside the Territory or to satisfy Amgen's obligations in the
Territory hereunder or to any Other Licensee [*] The Parties shall discuss, as
soon as practicable after the Effective Date, the form in which the Parties
shall exchange information pursuant to this Section 4.3 and Section 4.4.

    (d) Legally Required Access. Notwithstanding anything to the contrary in
this Agreement, InterMune shall have the right to receive from Amgen, and Amgen
shall provide to InterMune, any regulatory data or information (including
without limitation manufacturing information) to which InterMune, as the holder
of any Regulatory Approval in the Territory, is required by law, rule,
regulation or a Regulatory Authority having jurisdiction in the Territory, is
required to have access, but shall only be entitled to use such regulatory data
or information to the extent required by such law, rule, regulation or
Regulatory Authority.

    4.4 Adverse Event Reporting; Customer Complaints.

    (a) After the Effective Date, InterMune shall be responsible for the adverse
experience and safety reporting for the Licensed Product in compliance with the
requirements of the U.S. Food, Drug and Cosmetic Act, 21 USC § 321 et seq. and
the regulations promulgated thereunder and the equivalent regulations in the
Territory; provided that Amgen shall provide interim adverse experience and
safety reporting services for Infergen on InterMune's behalf for a period of [*]
after the Effective Date. Amgen shall, as soon as practicable following of the
Effective Date, provide InterMune with a

9

--------------------------------------------------------------------------------

summary of the information relating to the investigation and reporting of
adverse experiences regarding Infergen and all information submitted to
Regulatory Authorities in Amgen's BLA for Infergen and any BLA supplements
relevant to the safe use of Infergen. If Amgen receives any customer complaints
regarding the marketing or distribution of Infergen in the Territory more than
[*] after the Effective Date, it shall promptly refer such complaint to
InterMune for handling.

    (b) To enable InterMune to satisfy its reporting obligations to the
Regulatory Authorities having jurisdiction in the Territory, Amgen shall require
each of its Other Licensees to disclose to Amgen and to allow Amgen to disclose
to InterMune all information relating to adverse events encountered by or on
behalf of such Other Licensee in connection with any Licensed Products.

    (c) InterMune shall reasonably promptly disclose to Amgen, and permit Amgen
to disclose to Other Licensees all information relating to adverse events
encountered by or on behalf of InterMune in connection with the Licensed
Products.

    4.5 Communications. Except as may be required by law, requested by InterMune
or any Regulatory Authority having jurisdiction in the Territory, and except as
to issues regarding the manufacture of Licensed Products in the Territory, Amgen
shall not communicate regarding any Licensed Product with any Regulatory
Authority having jurisdiction in the Territory unless requested to do so by
InterMune. Amgen will keep InterMune informed of any such required
communications. Amgen will reasonably cooperate with InterMune to make any
communications regarding manufacture of any Licensed Product by Amgen for supply
to InterMune, with the Regulatory Authorities having jurisdiction in the
Territory; provided that Amgen shall have no obligation, [*] to provide
InterMune with any information regarding [*] (including, without limitation,
[*]). For so long as Amgen is supplying InterMune with Infergen hereunder, Amgen
shall have the right to be present at all meetings and telephone calls with the
Regulatory Authorities having jurisdiction in the Territory at which [*] is to
be discussed.

    4.6 Applications for Regulatory Exclusivity. The Parties recognize that
exclusivity rights granted or provided for under regulatory laws of the
countries of the Territory may be commercially significant to Licensed Products.
To the extent permitted by law, InterMune shall have the exclusive right (even
as to Amgen) to file for, request and maintain any regulatory exclusivity rights
for Licensed Products in the Territory, including without limitation regulatory
exclusivity rights based upon an orphan drug designation of a Licensed Product,
and to conduct and prosecute any proceedings or actions to enforce such
regulatory exclusivity rights, and Amgen shall reasonably cooperate with
InterMune in such actions at InterMune's expense.

    4.7 Recalls and Voluntary Withdrawals. The Parties shall exchange their
internal standard operating procedures as to product recalls ("SOPs") reasonably
promptly after the Effective Date. If either Party becomes aware of information
about quantities of Licensed Product supplied by Amgen to InterMune indicating
that such quantities of Licensed Product may not conform to the specifications
for such product then in effect pursuant to the Supply Terms, or that there are
potential adulteration, misbranding and/or other issues regarding safety or
effectiveness, it shall promptly so notify the other Party. The Parties will
meet to discuss such circumstances and to consider appropriate courses of
action, which courses of action with respect to each recall shall be consistent
with the internal SOP of the Party having the right to control such recall
pursuant to this Section 4.7. InterMune shall have the right to control, and
shall bear all costs associated with, a recall of the Licensed Product in the
Territory. If [*] shall [*] not to [*] in the [*] shall have the [*] at [*] As
between Amgen and InterMune, Amgen shall control, at its sole expense, all
recalls of Licensed Product outside the Territory. InterMune and Amgen shall
each maintain complete and accurate records of any recall it has the right to
control pursuant to this Section 4.7 for such periods as may be required by
legal requirements, but in any event for no less than three (3) years.

    4.8 Safety and Clinical Database. Within sixty (60) days after the Effective
Date, Amgen shall transfer to InterMune Amgen's safety and clinical database
relating to Infergen and existing on the Effective Date.

10

--------------------------------------------------------------------------------

ARTICLE 5
COMMERCIALIZATION

    5.1 Pricing. InterMune shall determine in its sole discretion the pricing,
discounting policy and other commercial terms relating to Licensed Products in
the Territory.

    5.2 Diligence.

    (a) InterMune shall use its Commercially Reasonable Efforts to Commercialize
Infergen in the Territory during the Term.

    (b) Beginning promptly after the receipt of Regulatory Approval for a first
PEG-Infergen Product in each country of the Territory, InterMune shall use its
Commercially Reasonable Efforts to Commercialize a PEG-Infergen Product in such
country.

    5.3 Reports. InterMune shall provide Amgen with detailed written [*] reports
concerning its efforts regarding development and Commercialization of the
Licensed Products in the Territory. The information contained in such reports
shall be deemed to be InterMune's Confidential Information. InterMune shall, at
Amgen's request, promptly meet with Amgen no less frequently than [*] to discuss
the [*] reports and InterMune's progress regarding development and
Commercialization of the Licensed Products in the Territory.

    5.4 Amgen Transition Assistance.

    (a) During the period commencing on the Effective Date and ending [*] Amgen
shall provide (i) reasonable assistance to InterMune in notifying Amgen's
distributors and customers as of the Effective Date of InterMune's license to
Commercialize and further develop the Licensed Product; and (ii) [*] on
InterMune's behalf.

    (b) Until [*] after the Effective Date, Amgen shall provide reasonable
assistance to InterMune to enable it to assume its responsibilities pursuant to
Section 5.6.

    (c) For a period of up to [*] after the Effective Date, Amgen shall provide
InterMune, at mutually agreed times and locations, with reasonable access to and
assistance from those of Amgen's Infergen marketing personnel, as of the
Effective Date, selected by Amgen to transition the marketing and sales force
training knowledge and materials to InterMune. Such assistance would include,
without limitation, meeting with InterMune's marketing and sales personnel to
educate them regarding Infergen and the existing marketing arrangements that
Amgen had in place for Infergen as of the Effective Date.

    5.5 Change of Promotional Material. Promptly after the Effective Date and
subject to applicable regulatory requirements and Regulatory Approvals,
InterMune, at its own expense, shall prepare all advertising and promotional
materials for any Licensed Product to identify InterMune (or its distributors)
as the marketer of the Licensed Product, in such form as InterMune shall
determine. As soon as practicable after the Effective Date, InterMune, at its
own expense, shall make such changes in the package insert, Licensed Product
labeling and packaging as may be required to reflect InterMune as the marketer
of the Licensed Product, including making all required filings in connection
therewith including without limitation filings with the Regulatory Authorities
having jurisdiction in the Territory. Promptly after the Effective Date, Amgen
shall file with Regulatory Authorities in the Territory a notice that InterMune
is the marketer and distributor of the Licensed Product in the United States. To
the extent that Regulatory Authorities in the Territory request additional
information or meetings regarding InterMune's responsibilities as marketer and
distributor of the Licensed Product in the Territory, Amgen and InterMune shall
cooperate with each other, and coordinate a response.

    5.6 Medical and Other Inquiries. On the Effective Date, InterMune shall
assume all responsibility for all correspondence and communication with
physicians and other health care professionals and customers in the United
States and any other countries in the Territory where Amgen had this
responsibility relating

11

--------------------------------------------------------------------------------

to the Licensed Product. InterMune shall keep such records and make such reports
as shall be reasonably necessary to document such communications in compliance
with all applicable regulatory requirements. After the Effective Date, Amgen
shall refer all questions relating to the Licensed Product raised by health care
professionals and customers to InterMune for its response.

    5.7 Trade Returns; Reimbursements. Amgen shall bear all costs and expenses
related to all returns, charge backs and rebates for units of Licensed Products
sold in the Territory prior to or on the Effective Date. InterMune shall bear
all costs and expenses related to all returns, charge backs and rebates for
units of Licensed Products sold after the Effective Date. [*] shall bear all
costs and expenses related to Medicaid reimbursements for the Licensed Product
[*] [*] shall bear all costs and expenses related to Medicaid reimbursements for
the Licensed Product [*] If Amgen receives any [*] it shall promptly refer such
[*] to InterMune for handling. If InterMune receives any [*] InterMune shall
promptly refer such [*] to Amgen for handling.

    5.8 Distribution Agreements. Amgen has [*] of all outstanding material
contracts, agreements or arrangements between Amgen and any Third Party in the
Territory (including government agencies, health maintenance organizations and
all other buyers of Licensed Product, other than wholesalers) relating to the
sale of the Licensed Product (collectively, "Distribution Agreements"). On the
Effective Date, InterMune shall assume Amgen's obligations under the
Distribution Agreements, to the extent such Distribution Agreements are
assignable by their terms and to the extent (i) pertaining to time periods
subsequent to the Effective Date and (ii) not arising on or before the Effective
Date. To the extent any Distribution Agreement is not freely assignable, Amgen
shall use reasonable efforts to seek the consent of the applicable
Distributor(s) to assign such Distribution Agreement to InterMune and, if and
when so assigned, InterMune shall assume Amgen's obligations under such
Distribution Agreement to the extent (i) pertaining to a time period subsequent
to the date such Distribution Agreement is assigned to InterMune, and (ii) not
arising on or before such date.

12

--------------------------------------------------------------------------------

ARTICLE 6
COMPENSATION

    6.1 License Fee.

    (a) Prior to the Effective Date InterMune paid Amgen one million Dollars
($1,000,000) in consideration of exclusive negotiations that led to the
execution of this Agreement.

    (b) Within five (5) business days after the Effective Date, InterMune shall
pay Amgen a license fee of twenty million Dollars ($20,000,000) in cash by wire
transfer of immediately available funds into an account designated by Amgen.
This license fee shall be nonrefundable and noncreditable against Royalties due
Amgen pursuant to Section 6.3 and any other fees, milestone payments or other
payments due Amgen under this Agreement.

    6.2 Amgen Performance Milestones.

    (a) Within [*] days after [*] InterMune shall pay Amgen a performance
milestone payment equal to [*]

    (b) Within [*] days after the time Amgen provides InterMune with written
notice, in accordance with Section [*] that Amgen has [*] that is [*] InterMune
shall pay Amgen a performance milestone payment equal to [*]

    (c) Within [*] business days after the time Amgen provides InterMune with a
[*] to do pursuant to [*] InterMune shall pay Amgen a performance milestone
payment equal to [*]

    6.3 Product Milestones.

    (a) InterMune shall pay to Amgen milestone payments as set forth in this
Section 6.3(a) within [*] days after the first achievement of the corresponding
milestone for a PEG-Infergen Product that is pegylated [*] (an "Amgen
PEG-Infergen Product") that is [*] to be [*]. No milestone payment shall be
payable more than once, no matter how many times achieved by a single [*] or
multiple [*] Such milestone payments shall be nonrefundable and noncreditable
against royalties payable pursuant to Sections 6.4 and 6.7, and any other fees,
milestone payments or other payments due Amgen under this Agreement.

Milestone Event

--------------------------------------------------------------------------------

  Milestone Payment Amount

--------------------------------------------------------------------------------

1.  [*]   [*] 2.  [*]   [*] 3.  [*]   [*] 4.  [*]   [*] 5.  [*]   [*]    

--------------------------------------------------------------------------------

Total   [*]

    (b) InterMune shall pay to Amgen milestone payments as set forth in this
Section 6.3(b) within [*] days after the first achievement of the corresponding
milestone for an Amgen PEG-Infergen Product [*] No milestone payment shall be
payable more than once, no matter how many times achieved by a single [*] or
multiple [*] Such milestone payments shall be nonrefundable and

13

--------------------------------------------------------------------------------

noncreditable against Royalties payable pursuant to Sections 6.4 and 6.7, and
any other fees, milestone payments or other payments due Amgen under this
Agreement.

Milestone Event

--------------------------------------------------------------------------------

  Milestone Payment Amount

--------------------------------------------------------------------------------

1.  [*]   [*] 2.  [*]   [*] 3.  [*]   [*] 4.  [*]   [*] 5.  [*]   [*]    

--------------------------------------------------------------------------------

Total   [*]

    (c) [*] Milestone Payments. If any Milestone Event [ * ] to Amgen hereunder
of any previously listed Milestone Payment described in Sections 6.3(a) or (b),
respectively, with respect to such Licensed Product, then [*] all previously
listed Milestone Payments described in Sections 6.3(a) or (b) with respect to
such Licensed Product [*]

    6.4 Royalties. Subject to the other terms and conditions of this Agreement,
InterMune shall pay Amgen a royalty equal to [*] percent [*] (the "Royalty") of
Net Sales of each Licensed Product sold during each calendar quarter by
InterMune and its Affiliates and Sublicensees. For purposes of calculating such
royalty, Net Sales of any Combination Product shall be determined as provided
pursuant to Section 6.6.

    6.5 Term of Royalties. Amgen's right to receive Royalties under Section 6.4
shall expire, on a Licensed Product-by-Licensed Product basis, in each country
of the Territory upon the [*]

    6.6 Combination Products. Net Sales of any Licensed Product sold by or on
behalf of InterMune, its Affiliates and/or its Sublicensees as part of a product
which consists of the Licensed Product in combination with one or more Active
Components ("Combination Product"), for purposes of determining the Royalty
payable to Amgen under Section 6.4, shall be calculated as follows:

    (a) In the event each of the Active Components and Licensed Product are sold
separately, the Net Sales for the purpose of determining Royalties on sales of
the Combination Product shall be calculated by multiplying Net Sales of such
Combination Product by the fraction A/(A+B) where A is the price to Third
Parties of the Licensed Product component of the Combination Product when sold
separately, and B is the price to Third Party end users of the Active
Component(s) of the Combination Product when sold separately.

    (b) If, on a country-by-country basis, the Active Component(s) in the
Combination Product are not sold separately in such country, but the Licensed
Product is sold separately in such country, Net Sales for the purpose of
determining Royalties of the Combination Product shall be calculated by
multiplying Net Sales of such Combination Product by the fraction A/C where A is
the price to Third Party end users of the Licensed Product when sold separately,
and C is the price to Third Parties of the Combination Product. If, on a
country-by-country basis, the Licensed Product is not sold separately in such
country, Net Sales for the purposes of determining royalties of the Combination
Product shall be D/(D+E), where D is the fair market value of the portion of the
Combination Product that contains the Licensed Product and E is the fair market
value of the portion of the Combination Product containing the Active
Component(s) included in such Combination Product, as such fair market values
are determined in good faith by the Parties.

    6.7 Existing License Royalties.

    (a) Amgen is, as of the Effective Date, a party to the Existing License, and
pursuant to the Existing License Amgen owes the Existing Licensor a royalty of
[*] percent [*] on Net Sales of Infergen by Amgen and its sublicensees under its
licenses pursuant to the Existing License. In addition

14

--------------------------------------------------------------------------------

to Royalties payable by InterMune pursuant to Section 6.4, InterMune shall pay
to Amgen a royalty equal to [*] percent [*] of Net Sales of Infergen sold during
each calendar quarter by InterMune and its Affiliates. Such obligation to pay
Amgen a royalty beyond that due pursuant to Section 6.4 shall expire upon the
expiration or termination of Amgen's obligation to pay a royalty for Infergen
pursuant to the Existing License in respect of Net Sales of Infergen by
InterMune and its Affiliates. Without limiting Amgen's obligations pursuant to
Section 2.6, including its obligations thereunder with respect to the Existing
License, Amgen shall timely make all payments due to the Existing Licensor under
the Existing License in respect of InterMune's and its Affiliates' Net Sales of
Infergen. Amgen shall promptly notify InterMune of any notice of default or
breach that it receives in relation to the Existing License. If the Existing
License terminates or expires in such a way that Amgen does not have a right to
sublicense under any intellectual property licensed under the Existing License
that relates to Infergen, Amgen shall promptly notify InterMune.

    6.8 Royalty Payments and Reports. All Royalties payable to Amgen under this
Agreement (including Royalties payable to Amgen under Section 6.6(a) in relation
to the Existing License) shall be paid in Dollars within [*] days of the end of
each calendar quarter except as otherwise specifically provided herein. Each
payment of Royalties owing to Amgen shall be accompanied by a statement [*] in
performing such computations and in accordance with GAAP, on a
country-by-country basis, of the amount of gross sales of Licensed Products and
Combination Products, an itemized calculation of Net Sales of each Licensed
Product and Combination Product during such quarter, showing any deductions
provided for in Section 1.30 during such quarter, the amount of aggregate
worldwide gross sales of Licensed Product and Combination Product and Net Sales
during such quarter and on a cumulative basis for the current year and the
amount of Royalty due on Net Sales during such quarter.

    6.9 Taxes. Amgen shall be responsible for any and all taxes levied on
account of amounts it receives under this Agreement. If InterMune is required by
law, rule or regulation to withhold taxes from such types of payments due Amgen
hereunder, InterMune will (i) deduct those taxes from the remittable amount,
(ii) pay the taxes to the proper taxing authority, and (iii) send original
copies of all official receipts evidencing such tax obligation together with
written evidence of payment to Amgen within [*] following that payment. In the
event of such withholding, the Parties agree to confer regarding other
reasonable, lawful measures to minimize such withholding.

    6.10 Blocked Currency. In any country of the Territory where conversion of
the local currency is blocked and such currency cannot be removed from the
country, InterMune shall make payments of any Royalties due hereunder in respect
of Net Sales of Licensed Products in such country in local currency by
depositing such amount to an interest-bearing account in the name of Amgen, in a
bank within such country designated by Amgen.

    6.11 Foreign Exchange. For the purpose of computing the Net Sales for
Licensed Products sold in a currency other than Dollars, such currency shall be
converted into Dollars at the average rate of exchange for buying funds as
retrieved from the on-line edition of the Wall Street Journal (at
http://www.interactive.wsj.com) for the calendar quarter in which such Net Sales
were made.

    6.12 Patent and Trademark Expenses. InterMune shall reimburse Amgen's costs
(as documented by written invoices for legal services and receipts for filing
and maintenance fees paid) to [*] provided that Amgen shall obtain advance
written consent from InterMune (such consent not to be unreasonably withheld) in
the event any such expenses [*] In the event InterMune does not consent to
reimburse Amgen for any aspect related to [*] Amgen shall not be obligated to
continue any of its activities or to incur any further costs or expenses related
to such aspect.

    6.13 Late Payments. Any amounts not paid by InterMune when due under this
Agreement shall be subject to interest from and including the date payment is
due through and including the date upon which InterMune has made a wire transfer
of immediately available funds into an account designated by Amgen at a rate
equal to the sum of [*] plus the annual prime rate or successive annual prime
rates of interest

15

--------------------------------------------------------------------------------

quoted in the Money Rates section of the on-line edition of the Wall Street
Journal (at http://www.interactive.wsj.com) calculated daily on the basis of a
365-day year.

ARTICLE 7
Manufacture and Supply

    7.1 General. As of the Effective Date, Amgen has established manufacturing
arrangements for bulk Infergen and finished Infergen. During the Term, Amgen
shall supply to InterMune, and InterMune shall purchase from Amgen, InterMune's
requirements of Licensed Products for Commercialization and any further clinical
development of Infergen in the Territory during the Term, on the Supply Terms
(set forth in Exhibit F). The Parties intend to be bound to a supply
relationship pursuant to the Supply Terms. Each Party hereby agrees that the
Supply Terms are sufficient to govern such relationship and legally binding upon
the Parties.

ARTICLE 8
INTELLECTUAL PROPERTY

    8.1 Ownership of Inventions. Each Party shall own any inventions made solely
by its employees or agents in their activities hereunder. Inventions hereunder
made jointly by employees or agents of each Party ("Joint Inventions") shall be
owned jointly by the parties. Except to the extent either Party is restricted by
the licenses granted to the other Party and covenants contained herein, and to
the extent permitted by law, each Party shall be entitled to practice and
sublicense Joint Inventions without restriction or an obligation to account to
the other Party. Inventorship shall be determined in accordance with U.S. patent
laws.

    8.2 Prosecution of Patents.

    (a) Amgen Patents. [*] at InterMune's expense to the extent provided
pursuant to Section 6.12 and, to the extent Amgen elects to incur additional
expense for the further prosecution, defend or maintenance of such Amgen
Patents, at Amgen's sole expense. [*] in the jurisdictions of the Territory. To
that end, [*] prior to the date such submission is proposed to be made, and will
[*] shall provide [*] with a copy of each submission to a patent authority of a
jurisdiction within the Territory regarding any Amgen Patent reasonably promptly
after making such filing. [*] discretion to abandon or not [*] any claim or
patent application within the Amgen Patents anywhere in the Territory, then [*]
and shall provide [*] claim or patent application in the Territory [*] sole
expense.

    (b) Joint Patents. With respect to Joint Inventions, the parties shall
select and jointly retain mutually acceptable outside counsel to prosecute
patent applications claiming such Joint Invention (any such patent application
and any patents issuing therefrom a "Joint Patent"). Each party must consent to
any action taken with respect to the Joint Patents (which consent will not be
withheld if withholding consent will, in the opinion of the retained outside
counsel, adversely affect the scope or validity of any patentable claims) on all
such patent applications and patents and all correspondence to and from such
patent offices, including proposed responses, interferences and oppositions.
Each Party shall bear its own internal costs, and the external costs for outside
counsel, filing fees, etc. shall be borne equally by the Parties, except as
provided in the next sentence of this paragraph. Either Party may disclaim its
interest in any particular Patent covering a Joint Invention, in which case
(i) the disclaiming Party shall assign its ownership interest in such Patent to
the other Party for no additional consideration, (ii) the Party which is then
the sole owner shall be solely responsible for all future costs of such Patent,
and (iii) the disclaiming Party shall have no further rights under such Patent.

    8.3 Infringement of Patents and Trademarks by Third Parties.

    (a) [*] the Amgen Trademarks and Amgen Patents against Third Parties and to
defend the Amgen Trademarks and Amgen Patents against any challenges in the
Territory. In the event [*] shall

16

--------------------------------------------------------------------------------

reasonably assist and cooperate in any such enforcement or defense. [*] all
costs and expenses (including attorneys' fees) incurred by [*] after the
Effective Date to carry out the activities described in the foregoing two
(2) sentences. Recoveries in any actions under this Section 8.3(a) shall go
first to reimburse the Parties' costs and expenses (including attorneys' fees)
for such action and any remainder shall [*]

    (b) [*] does not commence an enforcement and/or defense action pursuant to
Section 8.3(a) within [*] in writing or infringement of the Amgen Patents or
Amgen Trademarks in the Territory (or of the filing of a declaratory judgement
action, in the case of defense actions), [*] shall be entitled to bring and
prosecute such an action [*]

    (c) Joint Patents. With respect to Third Party Infringement of Joint Patents
other than that Infringement described in Sections 8.5(b) and 8.5(c), the
Parties shall confer and take such action, and allocate expenses and recoveries,
in such manner as they shall agree.

    8.4 Infringement of Third Party Rights.

    (a) Amgen as Named Party.  [*] any action naming Amgen [*] and claiming the
infringement of (i) any Third Party Trademark through the development or
Commercialization of Licensed Product; or (ii) Third Party Patent through the
making, using, selling or having sold Licensed Product. The Parties shall confer
with each other and cooperate during the defense of any action in which both
Amgen and InterMune are named parties. InterMune shall assist and cooperate with
Amgen in the defense of any such action and if Amgen finds it necessary or
desirable to join InterMune as a party, InterMune shall execute all papers or
perform such other acts as may reasonably be required by Amgen. [*] be entitled
to [*] and [*] in any [*] [*] shall bear all associated costs and expenses
(including attorneys' fees) incurred after the Effective Date and pay all
damages and settlement amounts with respect to the Territory; provided, however,
that [*] shall have no obligation to bear such costs and expenses and pay such
damages and settlement amounts to the extent attributable to [*] Licensed
Products.

    (b) InterMune as Named Party. InterMune [*] any action which names InterMune
but does not name Amgen and which claims the infringement of (i) any Third Party
Trademark through the development or Commercialization of Licensed Product; or
(ii) Third Party Patent through the using, selling or having sold Licensed
Product. If necessary and at InterMune's expense, Amgen will assist and
cooperate with InterMune in any such defense. InterMune shall bear all costs and
expenses (including attorneys' fees) and pay all damages and settlement amounts
with respect to the Territory, arising out of or in connection with any such
action.

    (c) Notice. Each Party shall promptly notify the other upon becoming aware
of (i) any Third Party claim or action against InterMune and/or Amgen for
infringement of any Third Party Trademark through the development or
Commercialization of Licensed Product; or Third Party Patent through the using,
selling or having sold Licensed Product; or (ii) any Third Party infringement of
the Amgen Trademarks or Amgen Patents.

    (d) Settlement. Neither Party shall enter into any settlement that affects
the other Party's rights or interests without such other Party's written
consent, which consent shall not be unreasonably withheld or delayed.

    8.5 Patent Marking. Licensed Products marketed and sold by InterMune
hereunder shall be marked with appropriate patent numbers or indicia at Amgen's
request to the extent permitted by law in those countries of the Territory in
which such markings have notice value as against infringers of patents.

17

--------------------------------------------------------------------------------

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

    9.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

    (a) Corporate Existence and Power. As of the Effective Date, it is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware, and has full corporate power and authority and the
legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as contemplated in this Agreement,
including, without limitation, the right to grant the licenses granted
hereunder.

    (b) Authority and Binding Agreement. As of the Effective Date, (a) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (b) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

    (c) No Conflict. As of the Effective Date, the execution, delivery and
performance of this Agreement by such Party does not conflict with, and would
not result in a breach of any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it.

    (d) Validity. As of the Effective Date, it is aware of no action, suit,
inquiry or investigation instituted by any Third Party which questions or
threatens the validity of this Agreement.

    9.2 Mutual Covenants. Each Party hereby covenants to the other Party as
follows:

    (a) No Misappropriation. It shall not knowingly misappropriate the trade
secret of a Third Party in its activities to develop or Commercialize Licensed
Products.

    (b) No Debarment. In the course of the development and manufacture of
Licensed Products and during the Term, such Party shall not knowingly use and
shall not have knowingly used any employee or consultant who is or has been
debarred by the FDA or Regulatory Authorities, or, to the best of such Party's
knowledge, is or has been the subject of debarment proceedings by the FDA or
Regulatory Authorities.

    (c) No Conflict. It will not enter into any agreement with any Third Party
that is in conflict with this Agreement, and will not take any action that would
in any way prevent it from assuming its obligations or granting the rights
granted to the other Party under this Agreement, or that would otherwise
materially conflict with or adversely affect its obligations or assuming the
rights granted to the other Party under this Agreement.

    9.3 Representations, Warranties and Covenants of InterMune.

    (a) Expertise. In entering into this Agreement, InterMune has [*]

    (b) Diligence. InterMune covenants to use [*]

    (c) Compliance with Trademark Specifications. InterMune covenants to
maintain such reasonable quality standards as [*] in the use of the Amgen
Trademarks to maintain the value of the Amgen Trademarks. During the Term,
InterMune shall provide, at the request of Amgen, representative samples of
items bearing the Amgen Trademarks (including but not limited to Licensed
Product brochures, advertising and other promotional literature).

18

--------------------------------------------------------------------------------

    (d) Compliance by InterMune. InterMune covenants to comply with all
applicable statutes, regulations and guidance of Regulatory Authorities relating
to the Commercialization and further development of the Licensed Products in
each country in the Territory.

    9.4 Representations, Warranties and Covenants of Amgen.

    (a) Representations and Warranties. Amgen represents and warrants to
InterMune as follows:

19

--------------------------------------------------------------------------------

    [*]

ARTICLE 10
INDEMNIFICATION

    10.1 Indemnification by Amgen. Amgen hereby agrees to defend, hold harmless
and indemnify (collectively "Indemnify") InterMune and its Affiliates, agents,
directors, officers and employees (the "InterMune Indemnitees") from and against
any and all Losses arising out of (i) any Third Party claims resulting directly
or indirectly out of any of Amgen's representations and warranties set forth in
this Agreement being untrue in any material respect when made or any material
breach or material default by Amgen of [*] To be eligible to be so Indemnified,
the InterMune Indemnitees shall provide Amgen with prompt notice of any claim
giving rise to the indemnification obligation pursuant to this Section 10.1 and
the exclusive ability to defend (with the reasonable cooperation of InterMune
Indemnitees) and subject to InterMune's right to participate in and have counsel
selected by it participate, at InterMune's expense, in any action for which
InterMune seeks to be Indemnified by Amgen). InterMune shall not settle any
claim for the Loss associated with which any InterMune Indemnitee seeks to be
Indemnified by Amgen, without Amgen's prior written consent, provided that the
Indemnitor shall be relieved of its obligations only if the failure by the
Indemnitee to deliver prompt notice shall have been prejudicial to its ability
to defend such action. Amgen's obligation to Indemnify the InterMune Indemnitees
pursuant to this Section 10.1 shall not apply to the extent of any Losses
(i) that arise from the negligence or intentional misconduct of any InterMune
Indemnitee; (ii) that arise from InterMune's breach of this Agreement; or
(iii) for which InterMune is obligated to Indemnify the Amgen Indemnitees
pursuant to Section 10.2 of this Agreement [*]

    10.2 Indemnification by InterMune. InterMune hereby agrees to Indemnify
Amgen and its Affiliates, agents, directors, officers and employees (the "Amgen
Indemnitees") from and against any and all Losses arising from Third Party
claims resulting directly or indirectly from (i) any of InterMune's
representations and warranties set forth in this Agreement (including without
limitation the Supply Terms) being untrue in any material respect when made or
any material breach or material default by InterMune of [*]; or (ii) the making,
having made, using, selling, having sold, offering for sale, or resale and/or
otherwise distributing of Licensed Products by, on behalf of, or under the
authority of InterMune, its Affiliates or any of its Sublicensees. Without
limiting the foregoing, InterMune agrees to Indemnify the Amgen Indemnitees from
any Losses arising from, relating to, or based upon any claim by a Third Party
that a Licensed Product was or is [*] or a Licensed Product caused any death or
personal injury of any kind, including but not limited to any death or personal
injury occurring during the conduct of any clinical trial by, on behalf of, or
under the authority of InterMune, its Affiliates or Sublicensees. To be eligible
to be Indemnified as described above in this Section 10.2, The Amgen Indemnitees
shall provide InterMune with prompt notice of any claim giving rise to the
indemnification obligation pursuant to this Section 10.2 and the exclusive
ability to defend (with the reasonable cooperation of Amgen Indemnitees and
subject to Amgen's right to participate in and have counsel selected by it
participate, at Amgen's expense, in any action for which Amgen seeks to be
Indemnified by InterMune). Amgen shall not settle any claim for the Loss
associated with which any Amgen Indemnitee seeks to be Indemnified by InterMune,
without InterMune's prior written consent, provided that InterMune shall be
relieved of its obligations only if the failure by the Amgen Indemnitee to
deliver prompt notice shall have been prejudicial to its ability to defend such
action. InterMune's obligation to Indemnify the Amgen Indemnitees pursuant to
this Section 10.2 shall not apply to the extent of any Losses (i) that arise
from the negligence or intentional misconduct of any Amgen Indemnitee [ * ],
(ii) for which Amgen is obligated to Indemnify the InterMune Indemnitees
pursuant to Section 10.1 of this Agreement or the Supply Terms, or (iii) that
arise from any material breach by Amgen of this Agreement [*]

    10.3 Insurance. Within thirty (30) days of the Effective Date, each Party
shall at its own expense procure and maintain during the Term, insurance
policy/policies, including product liability insurance,

20

--------------------------------------------------------------------------------

adequate to cover its obligations hereunder and which are consistent with normal
business practices of prudent companies similarly situated. Amgen may
self-insure and InterMune may, with the Amgen's prior written consent,
self-insure all or part of any such obligation consistent with pharmaceutical
industry practices. Each insurance policy required by, and procured under, this
Section 10.3 by InterMune shall name Amgen as an additional insured. Such
insurance shall not be construed to create a limit of the insuring Party's
liability with respect to its indemnification obligations under this Article 10.
InterMune shall provide Amgen with written evidence of such insurance upon
request. InterMune shall provide Amgen with written notice at least thirty
(30) days prior to the cancellation, non-renewal or material change in such
insurance or self-insurance which materially adversely affects the rights of
Amgen hereunder.

    10.4 Pre-Effective Date Losses. In connection with this Agreement, InterMune
is not assuming or liable for any Losses resulting from or arising in connection
with the use, marketing, sale, manufacture, distribution or promotion of any
Licensed Product on or prior to the Effective Date. In addition, InterMune shall
not assume or be liable for any Losses whatsoever related to acts or omissions
relating to the Licensed Product occurring prior to the Effective Date.

    10.5 Limitation of Liability. NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES
AND PERMITTED SUBLICENSEES SHALL BE LIABLE FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL
OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE INCURRED BY THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO DAMAGES MEASURING LOST PROFITS OR BUSINESS
OPPORTUNITIES. NOTWITHSTANDING THE FOREGOING, AMOUNTS PAID BY A PARTY TO A THIRD
PARTY AS SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN
CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE SHALL BE REIMBURSED SUCH
PARTY BY THE OTHER PARTY TO THE EXTENT SUCH OTHER PARTY IS REQUIRED TO INDEMNIFY
SUCH FIRST PARTY PURSUANT TO THE INDEMNIFICATIONS OF SECTION 10.2 OR 10.1.

ARTICLE 11
RECORDS; ROYALTY AUDIT; PUBLICATIONS

    11.1 Records; Royalty Audit. InterMune shall keep or cause to be kept such
records as are required to determine, in a manner consistent with GAAP, the
accuracy of calculations of all sums or credits due under this Agreement. Such
records shall be retained for no less than a [*] period following the year in
which any payments were made hereunder. Once per calendar year, Amgen shall have
the option to engage, at its own expense, an independent certified public
accountant appointed by Amgen and reasonably acceptable to InterMune, to
examine, in confidence, the records of InterMune as may be necessary to
determine, with respect to any calendar year, the correctness or completeness of
any report or payment required to be made under this Agreement. The report of
such accountant shall be limited to a certificate verifying any report made or
payment submitted by InterMune during such period but may include, in the event
the accountant shall be unable to verify the correctness of any such payment,
information relating to why such payment is unverifiable. All information
contained in any such certificate shall be deemed Confidential Information
hereunder. If any audit performed under this Section 11.1 discloses a variance
of more than [*] from the amount of the original report, Royalty or payment
calculation, InterMune shall bear the full cost of the performance of such
audit.

    11.2 Publications" Prior to oral or written presentation or submission for
publication of any data or information relating to Licensed Products, each Party
agrees to provide the other Party the opportunity to review any proposed
presentations or publication at least [*] to their intended submission for
publication for its Confidential Information and each Party shall remove the
Confidential Information of the other Party from any proposed publication or
presentation upon request by such other Party. Amgen will [*] permission from
each [*] relating to Infergen, and shall be [*] to review InterMune's
publications relating

21

--------------------------------------------------------------------------------

to Infergen. Any such publications that Amgen discloses to InterMune shall be
treated as Amgen Confidential Information hereunder, and Amgen shall only
disclose any such publications of InterMune's to Other Licensees that agree to
be bound by confidentiality and non-use obligations commensurate with those
contained herein.

ARTICLE 12
CONFIDENTIALITY

    12.1 Treatment of Confidential Information. The Parties agree that during
the Term, and for a period of five (5) years after this Agreement expires or
terminates, a Party receiving Confidential Information of the other Party shall
(i) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary industrial information of similar kind and
value (but at a minimum each Party shall use commercially reasonable efforts to
maintain Confidential Information in confidence); (ii) not disclose such
Confidential Information to any Third Party without prior written consent of the
disclosing Party, except for disclosures to its licensees, sublicensees and
commercial partners for Licensed Products who agree to be bound by obligations
of non-disclosure and non-use at least as stringent as those contained in this
Article 12; and (iii) not use such Confidential Information for any purpose
except those purposes permitted by this Agreement Amgen shall not knowingly
disclose to InterMune any Third Party information or Know-How that Amgen does
not have the legal right to disclose to InterMune and/or has a contractual
obligation not to disclose to InterMune.

    12.2 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:

    (a) to the extent and to the persons and entities as required by an
applicable law, rule, regulation, legal process, court order or the rules of the
National Association of Securities Dealers or of a Regulatory Authority; or

    (b) as necessary to file or prosecute those patent applications for which
either Party has the right to assume prosecution or maintenance, pursuant to
Section 8.2(b) of this Agreement (in the case of Amgen's Confidential
Information), prosecute or defend litigation or otherwise establish rights or
enforce obligations under this Agreement, but only to the extent that any such
disclosure is necessary.

provided, however, that the Party required or intending to disclose the other
Party's Confidential Information under Sections 11.2(a) or (b) shall first have
given prompt notice to such other Party to enable it to seek any available
exemptions from or limitations on such disclosure requirement and shall
reasonably cooperate in such efforts by the other Party.

    12.3 Publicity; Terms of Agreement. The Parties agree that the existence of
and the material terms of this Agreement shall be considered Confidential
Information of both Parties, subject to the special authorized disclosure
provisions set forth below in this Section 12.3 (in lieu of the authorized
disclosure provisions set forth in Section 12.2, to the extent of any conflict)
and without limiting the generality of the definition of Confidential
Information set forth in Section 1.12. The Parties will mutually agree the text
of a press release announcing the execution of this Agreement. Thereafter, if
either Party desires to make a public announcement concerning this Agreement or
the terms hereof, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval, such approval not to be unreasonably withheld. A Party shall not be
required to seek the permission of the other Party to repeat any information as
to the terms of this Agreement that have already been publicly disclosed by such
Party in accordance with the foregoing or by the other Party. Either Party may
disclose the terms of this Agreement to potential investors who agree to be
bound by obligations of non-disclosure and non-use at least as stringent as
those contained in this Article 12. The Parties acknowledge that Amgen and/or
InterMune may be obligated to file a copy of this Agreement with the U.S.
Securities and Exchange Commission with its next quarterly report on Form 10-Q,
annual report on Form 10-K or current report on Form 8-K or with any
registration statement filed with the U.S. Securities

22

--------------------------------------------------------------------------------

and Exchange Commission (the "SEC") pursuant to the Securities Act of 1933, as
amended and each such Party shall be entitled to make such filing, provided that
it requests confidential treatment of the more sensitive terms hereof to the
extent such confidential treatment reasonably available to the filing Party
under the circumstances then prevailing. In the event of any such filing, the
filing Party will provide the non-filing Party with an advance copy of the
Agreement marked to show provisions for which the filing Party intends to seek
confidential treatment and shall reasonably consider the non-filings Party's
timely comments thereon.

ARTICLE 13
TERM AND TERMINATION

    13.1 Term. This Agreement shall become effective on the Effective Date and
shall remain in effect, unless earlier terminated pursuant to this Article 13,
until the expiration of the later to expire of the last Valid Claim within the
Amgen Patents claiming the use or sale of Licensed Product in the Territory.

    13.2 Discontinuation of Commercialization or Further Development. In the
event InterMune shall at any time elect to discontinue all Commercialization and
development activities relating to Licensed Products, InterMune shall notify
Amgen in writing of such election and upon Amgen's receipt of such notification,
this Agreement shall terminate and all licenses under the Amgen Technology
granted to InterMune hereunder shall revert to Amgen.

    13.3 Termination for Default.

    (a) InterMune. Upon any Default by InterMune under this Agreement Amgen may
notify InterMune of such Default and, in the event such Default shall be a
payment Default, require that InterMune cure such Default within [*] days of
Amgen's notice, or in the event such Default shall be a Default other than a
payment Default, require that InterMune cure such Default within [*] days of
Amgen's notice, or, if such Default (other than a payment Default) cannot
reasonably be cured within such time period, present a reasonably achievable
plan to cure such Default as promptly as is reasonably practicable under the
circumstances. In the event InterMune shall not have cured the Default at the
end of the applicable grace period, Amgen may terminate this Agreement, and all
licenses and assignments granted hereunder to InterMune, its Affiliates and
Sublicensees, shall revert to Amgen. Upon termination of this Agreement pursuant
to this Section 13.3(a), InterMune shall immediately cease all development and
Commercialization of the Licensed Products, return to Amgen all physical
manifestations of the Amgen Technology, and promptly take all actions reasonably
necessary to effect the transfer to Amgen of all Regulatory Approvals for
Infergen in the Territory (including without limitation by making such filings
as may be required with Regulatory Authorities and other governmental
authorities of the Territory that may be necessary to effect such transfer).

    (b) Amgen. Upon any Default by Amgen under this Agreement, InterMune may
notify Amgen in writing of such Default and require that Amgen cure such Default
within [*] days, or, if such Default cannot reasonably be cured within such time
period, present a reasonably achievable plan to cure such Default as promptly as
is reasonably practicable under the circumstances. In the event Amgen shall not
have cured the Default at the end of the [*] grace period, InterMune may [*] or
(ii) terminate this Agreement effective upon a second written notice to Amgen.
If Amgen fails to cure a Default as described in clause (i) of the foregoing
sentence within [*] after such written notice, then any [*] and InterMune shall
be relieved of its obligations pursuant to [*] but the other provisions of this
Agreement (including without limitation Section 6.4) shall remain in full force
and effect.

    13.4 Licenses Upon Expiration. InterMune's licenses pursuant to Sections
2.2, 2.3 and 2.4 shall, upon expiration of this Agreement as provided in
Section 13.1 shall automatically convert to being irrevocable and fully paid.
Sections 3.1, 3.6, 4.1, 4.2, 4.3, 4.5, 4.6, and 4.8 shall survive expiration of
this Agreement.

23

--------------------------------------------------------------------------------

    13.5 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified: Articles 10, 11,
12, 13, 14 and 15 and Sections 2.1, 4.4, 4.7, 8.1, 8.2(b), 8.3 and 8.4 (but only
with respect to infringement during the Term), Termination of this Agreement
shall not relieve the Parties of any liability which accrued hereunder prior to
the effective date of such termination nor preclude either Party from pursuing
all rights and remedies it may have hereunder or at law or in equity with
respect to any breach of this Agreement nor prejudice either Party's right to
obtain performance of any obligation. The remedies provided in this Article 13
are not exclusive of any other remedies a Party may have in law or equity,
subject to the Section 13.6 as it applies to the limited category of Defaults
described therein.

    13.6 Determination of PEG Diligence. If at any time following the Planning
Period Date Amgen believes that InterMune is not meeting its diligence
obligations pursuant to Sections 3.3 or 5.2(b), then Amgen may so notify
InterMune in writing and the Parties will meet to discuss the situation in good
faith. If after such discussions, Amgen continues to believe that InterMune has
not met its diligence obligations pursuant to such Sections, then Amgen may [*]
pursuant to [*] solely to the extent pertaining to [*] and Amgen shall be
entitled to [*] in the Territory [*] provided, however, that if InterMune
disagrees as to whether it has met such diligence obligations, then the matter
shall be resolved in accordance with Article 14, and [*] hereunder shall [*]
until such dispute is resolved (if it is resolved in favor of Amgen).
Notwithstanding anything to the contrary express or implied in this Agreement,
the remedy provided pursuant to this Section 13.6 shall be Amgen's exclusive
remedy (including without limitation to the exclusion of any remedies provided
pursuant to Section 13.2) for InterMune Defaults relating to InterMune's
diligence obligations with respect to a PEG-Infergen Product pursuant to
Sections 3.3 and 5.2(b).

ARTICLE 14
DISPUTE RESOLUTION

    14.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
Party's rights and/or obligations hereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising from,
concerning or in any way relating to this Agreement in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this
Section 14.1 if and when a dispute arises under this Agreement. The Parties
shall undertake good faith efforts to resolve any such dispute in good faith. In
the event the Parties shall be unable to resolve such dispute, either Party may,
by written notice to the other Party, have any dispute between the Parties
remaining unresolved after thirty (30) days referred to their respective
executive officers designated below or their designees or successors for
attempted resolution by good faith negotiations within thirty (30) days after
such notice is received. Such designated officers are as follows:

For InterMune: InterMune's General Counsel

For Amgen: Amgen's General Counsel

If the designated officers are not able to resolve such dispute within such
thirty (30) day period, either Party may at any time thereafter pursue any legal
or equitable remedy available to it. Notwithstanding the above, either Party
shall be entitled at all times and without delay to seek equitable relief.

    14.2 Governing Law; Judicial Resolution. Resolution of all disputes arising
out of or related to this Agreement or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, shall be
governed by and construed under the substantive laws of the State of California,
as applied to agreements executed and performed entirely in the State of
California by residents of the State of California, without regard to conflicts
of law rules. Any dispute arising under this Agreement shall be submitted to a
state or federal court of competent jurisdiction in California; provided
however, that if

24

--------------------------------------------------------------------------------

Amgen is the initiating Party in a dispute, such suit shall be brought in a
state or federal court which has jurisdiction over Burlingame, California; and
if InterMune is the initiating Party in a dispute, such suit shall be brought in
a state or federal court which has jurisdiction over Thousand Oaks, California.

    14.3 Patent and Trademark Dispute Resolution. Any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
patent rights claiming the use or sale of any Licensed Product or of any
Trademark rights relating to Licensed Product shall be submitted to a court of
competent jurisdiction in the Territory in which such patent or trademark rights
were granted or arose. Notwithstanding the foregoing, any dispute, controversy
or claim relating to the scope, validity, enforceability or infringement of any
United States patent rights covering the use or sale of any Licensed Product
shall be submitted to a court of competent jurisdiction in the State of
California. To the extent permitted by law, InterMune agrees that it shall not
dispute the scope, validity, enforceability or infringement of any patent right
outside the United States which claims the use or sale of any Licensed Product.

ARTICLE 15
MISCELLANEOUS

    15.1 Entire Agreement; Amendment. This Agreement (including all Exhibits),
the Confidential Disclosure Agreement dated March 9, 2001, and the Exclusive
Dealings Binder dated April 12, 2001 set forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

    15.2 Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
uses reasonable efforts to remove the condition.

    15.3 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid, express delivery
service or

25

--------------------------------------------------------------------------------

personally delivered, or if sent by facsimile, electronic transmission
confirmed. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below.

For InterMune:   InterMune, Inc.
1710 Gilbreth Road, Suite 301
Burlingame, CA 94010-1317
Facsimile: (650) 259-0774
Attn: General Counsel
With a Copy to:
 
Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Fax: (650) 849-7400
Attention: Robert L. Jones, Esq.
For Amgen:
 
Amgen, Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
Fax: (805) 499-8011
Attention: Vice President, Licensing
With a Copy to: Corporate Secretary

    15.4 Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Licensed Products and shall make
copies of such records available to the other Party upon request.

    15.5 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

    15.6 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party's
consent to Affiliates or to an entity that acquires all or substantially all of
the business of such Party, whether in a merger, consolidation, reorganization,
acquisition, sale or otherwise. This Agreement shall be binding on the
successors and assigns of the assigning Party, and the name of a Party appearing
herein shall be deemed to include the name(s) of such Party's successors and
permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment or attempted assignment by either Party in violation
of the terms of this Section 15.6 shall be null and void and of no legal effect.

    15.7 Performance by Affiliates. Each of Amgen and InterMune acknowledge that
obligations under this Agreement may be performed by Affiliates of Amgen and
InterMune. Each of Amgen and InterMune guarantee performance of this Agreement
by its Affiliates, notwithstanding any assignment to Affiliates in accordance
with Section 15.6 of this Agreement. Wherever in this Agreement the Parties
delegate responsibility to Affiliates or local operating entities, the Parties
agree that such entities may not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way.

    15.8 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

    15.9 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable

26

--------------------------------------------------------------------------------

provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

    15.10  Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

    15.11  Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of the
Agreement.

    15.12  Independent Contractors. The relationship between InterMune and Amgen
created by this Agreement is one of independent contractors and neither Party
shall have the power or authority to bind or obligate the other except as
expressly set forth in this Agreement.

    15.13  Use of Name. No right, express or implied, is granted to either Party
by this Agreement to use in any manner any Trademark (except the Amgen
Trademarks as set forth in this Agreement) of the other Party, including the
names "Amgen" and "InterMune", without the prior written consent of the owning
Party, subject to Section 12.3.

    15.14  No Waiver. Any delay in enforcing a Party's rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party's rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

    In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.

Amgen Inc.   InterMune, Inc.
By:
 
/s/ SCOTT J. FORAKER   

--------------------------------------------------------------------------------


 
By:
 
/s/ JOHN J. WULF   

--------------------------------------------------------------------------------

Print Name:   Scott J. Foraker   Print Name:   John J. Wulf Title:   Vice
President, Licensing   Title:   Senior Vice President of Corporate Development

27

--------------------------------------------------------------------------------

Exhibit A
Amgen Trademarks

[*]

INFERGEN

3)   Country:   US     Appln. Date:   8/13/93     Appln. No.:   74/424795    
Reg. Date:   11/7/95     Reg. No.:   1933729     Goods:   Pharmaceutical
preparation namely interferon for use in the treatment of viral, neoplastic and
autoimmune diseases.
4)
 
Country:
 
Canada     Appln. Date:   9/1/93     Appln. No.:   736130     Reg. Date:  
7/21/95

--------------------------------------------------------------------------------

Exhibit B
Amgen Patents as of the Effective Date

[*]

[*]

--------------------------------------------------------------------------------

Exhibit C
Protein Sequence of [*]

[*]

--------------------------------------------------------------------------------

Exhibit D
Regulatory Approvals for Infergen as of the Effective Date

United States

BLA for HCV treatment—October 6, 1997
Supplement for SingleJect prefilled syringe—January 6, 1999
Supplement for 48-week retreatment—December 22, 1999
Supplement for geriatric language—August 10, 2000

Canada

BLA for HCV treatment—March 9, 1999

--------------------------------------------------------------------------------

Exhibit E
Ongoing Clinical Trials

[*]   [*] [*]   [*] [*]   [*]

--------------------------------------------------------------------------------

Exhibit F
Supply Terms

•Supply of Infergen.

    Amgen shall supply InterMune with InterMune's requirements of Infergen for
development and commercialization in the Licensed Territory in accordance with
the terms of this Exhibit F (the "Supply Terms").

•Term.

    The term of Amgen's supply obligation hereunder shall expire on the earlier
of: (1) the date on which InterMune receives Regulatory Approval to market
Infergen obtained pursuant to a supply agreement [*] Third Party for supply of
Infergen in the Licensed Territory; (2) the date on which InterMune receives
Regulatory Approval to market Infergen manufactured by InterMune or a Third
Party of its choice [*] the effective date of termination of the License and
Commercialization Agreement [*] January 1, 2015.

•Effect of Expiration or Termination. [ * ] in addition to any all other accrued
but unpaid payments due Amgen from InterMune, and Amgen will be obligated to
deliver to InterMune all such firm orders paid for.


•Transfer of Manufacturing Rights.

•Amgen's Third Party Contractor. Amgen may assign or sublicense any of its
rights or obligations under this Exhibit F to a Third Party contractor, provided
that if such assignment or sublicense is made to a Third Party other than [*],
Amgen shall first obtain InterMune's prior written consent (not to be
unreasonably withheld). Amgen shall continue to supply Infergen to InterMune in
accordance with the Supply Terms until such time as InterMune receives all
necessary Regulatory Approvals in the Licensed Territory to market Infergen
manufactured by such Third Party contractor. [*]  associated with all work
necessary to obtain Regulatory Approval for InterMune to market Infergen
manufactured by [*]  as applicable.

•InterMune and its Third Party Contractor. [*]  InterMune will be responsible
for paying all costs associated with all work necessary for InterMune to obtain
Regulatory Approval to market Infergen manufactured by InterMune.


•Form of Supply.

    Infergen shall be supplied in the following forms only:

•[*]

•[*]

•[*]


•Packaging and Labeling. As of the Effective Date, Amgen has in its inventory
certain quantities of [*]  Infergen, labeled and packaged for commercial sale in
the Territory (the "Amgen Infergen Inventory") from which initial orders of
Infergen placed by InterMune will be filled. When the Amgen Infergen Inventory
is exhausted, InterMune shall thereafter be responsible for and bear all costs
associated with the design, development, quality release and Regulatory Approval
of all labeling and packaging materials for Infergen supplied hereunder for
commercial sale. InterMune shall perform its [*]  InterMune shall be solely
responsible for labeling and packaging Infergen for clinical trial use.


•Supply Price; Third Party Royalties; Statements and Payments.

•Infergen Supply Price

    Amgen shall supply Infergen to InterMune at the following prices:

•[*]

--------------------------------------------------------------------------------

              [*]

    "Standard Cost" shall mean and include the following cost elements incurred
by Amgen: [*]

•Additional Work. If at InterMune's written request and upon Amgen's written
consent Amgen performs any work or activities outside the scope of filling
purchase orders placed by InterMune pursuant to paragraph 6.3, or if Amgen is
required by a Regulatory Authority in the Licensed Territory to perform work not
necessitated by or arising from Amgen's negligence in performing its obligations
hereunder, then [*]  Any work performed or to be performed by Amgen which is
necessitated by or arises from Amgen's negligence in performing its manufacture
and supply obligations hereunder, including but not limited to work required by
a Regulatory Authority in the Licensed Territory [*]

•Third Party Royalties. For purposes of this Section 5.3, "Third Party Payments"
shall mean [*]

•[*]

•During the term of Amgen's supply obligation hereunder, [*]


•Statements and Payments. Amgen shall, on an as delivered basis, provide
InterMune with a statement setting forth quantities of Infergen delivered, the
supply price, the amount of any Third Party royalties and costs for additional
work, if any. Payments shall be due from InterMune within [*]  following the
date of receipt of such shipment at InterMune's designated facility. Delivery
costs shall be paid directly by InterMune to its designated carrier.


•Forecasts/Orders.

•Amgen Infergen Inventory.

    Promptly after execution of the License and Commercialization Agreement,
Amgen will provide to InterMune a report showing Amgen's then-current inventory
levels of Amgen Infergen Inventory. InterMune shall specify by binding written
firm purchase order its reasonable requirements of Amgen Infergen Inventory not
later than [*]

•Rolling Forecasts.

•InterMune will determine its good faith projected Infergen supply needs, taking
into consideration the Amgen Infergen Inventory levels, and will deliver the
first rolling forecast for the [*]  months prior to the requested delivery date
for InterMune's first firm order of Infergen to be supplied from Infergen
manufactured for InterMune (i.e., not Amgen Infergen Inventory). For each
quarter of the rolling forecast, InterMune shall specify the quantity and form
per quarter of its future needs of Infergen. Following submission of this first
forecast, the forecast shall be amended quarterly (no later than the first day
of a calendar quarter) to: (1) add a forecast for the next successive calendar
quarter for which no forecast has been submitted and (2) [*]  Each quarterly
forecast shall be [*]

•Not later than [*]  days after Amgen's receipt of each rolling forecast, Amgen
will confirm in writing that it can manufacture and supply the quantities
specified in the forecast in the quarters specified therein (the "Forecast
Confirmation"). [*]  Promptly thereafter the Parties shall discuss in good faith
[*]  If, at any time after Amgen submits to InterMune its Forecast Confirmation,
Amgen [*]  Amgen shall so notify InterMune in writing and the Parties shall
discuss in good faith such proposed arrangements and other appropriate means to
ensure an uninterrupted supply of Infergen to InterMune consistent with its
forecast. [*]


•Firm Orders. InterMune shall specify by binding written firm purchase order its
reasonable requirements of Infergen for each calendar quarter at least [*]  in
advance of each such calendar quarter (collectively "Firm Purchase Orders").
Each Firm Purchase Order shall specify: the quantity [*]  and the delivery date.
In no event shall a Firm Purchase Order be

--------------------------------------------------------------------------------

more or less than the amount specified for such applicable quarter in the
Rolling Forecast. Amgen will [*] Infergen to InterMune in response to Firm
Purchase Orders. For as long as Amgen continues to manufacture Infergen [*]
Amgen's manufacturing capacity for Infergen for such period, provided however
that InterMune may order and Amgen shall supply Infergen in quantities up to [*]

•Product Specifications; Noncompliant Goods; Inspections.

•cGMP. Infergen supplied by Amgen hereunder will be manufactured in accordance
with current Good Manufacturing Practices (as defined in the Code of Federal
Regulations) and the manufacturing process approved by the relevant Regulatory
Authorities in the Licensed Territory. Infergen shall be manufactured by Amgen
in a facility approved by applicable Regulatory Authorities. Amgen shall be
responsible for keeping such facility and the manufacturing processes for
Infergen in compliance with current Good Manufacturing Practices.

•Shelf Life. [*]

•Product Specifications and Manufacturing Process. Amgen will supply Infergen
which complies with the product specifications and the manufacturing process
approved by the relevant Regulatory Authorities in the Licensed Territory
(collectively, the "Specifications"). For so long as InterMune purchases
Infergen from Amgen under the terms and conditions set forth herein, no changes
to the Specifications may be made without each Party's prior written consent
(which may be withheld in either Party's sole discretion, provided  that no
consent shall be needed from InterMune in order for Amgen to make changes (i) as
required by the relevant Regulatory Authorities in the Licensed Territory or
(ii) to comply with current Good Manufacturing Practices). [*]  Amgen shall
notify InterMune in writing of any changes in or to the Specifications, Amgen's
manufacturing facilities or procedures, vendors, raw materials or capital
equipment that will or may require InterMune to amend the BLA for Infergen or
otherwise fulfill InterMune's regulatory obligations.

•Product Release. Amgen shall be responsible for the manufacturer's release of
Infergen. Amgen will provide to InterMune upon release of each lot of Infergen
complete and accurate certificates of analysis, certificates of compliance, and
deviations and their investigations (the "Disposition Package"). As InterMune
may request from time to time, Amgen will make batch records relating to
fermentation, bulk Infergen, Infergen for fill and finish manufacturing and
packaging available for InterMune's inspection, which records shall be complete
and accurate.

•Testing and Noncompliant Goods. Amgen and InterMune shall agree on a mutually
acceptable Third Party to conduct testing of Infergen for compliance with
Specifications, and Amgen and InterMune will each be entitled to a complete copy
of all testing data. InterMune shall have [*]  from receipt of all requested
records, in which to (i) review the Disposition Package, and upon InterMune's
request, the relevant batch records, provided pursuant to Subsection 7.4 above;
(ii) test a shipment of Infergen for compliance with Specifications, and
(iii) notify Amgen in writing of any noncompliant Infergen, including but not
limited to Infergen manufactured using a manufacturing process not approved by
the relevant Regulatory Authority. Amgen shall cooperate with InterMune in good
faith to determine whether such rejection is justified. [*]

•Final Product Lot Release. [*]  shall be solely responsible for final lot
release of Infergen for all uses (including but not limited to review of the
Disposition Package and batch records, and such testing as [*]  may elect to
perform to ensure the final quality assurance and quality control and
conformance of such lots to the lot release specifications of all applicable
Regulatory Authorities).

•Inspections. In addition to its review of the Disposition Package pursuant to
subsection 7.4 above, InterMune may visit and inspect and audit, at its own
expense, [*]  in each case in so far as such facilities or records relate solely
to the Infergen supplied hereunder. Information obtained by InterMune in the
course of such inspections shall be treated as Confidential

--------------------------------------------------------------------------------

Information, provided however that InterMune may disclose such Confidential
Information to the extent necessary to comply with applicable law or regulations
or other requirements of the relevant Regulatory Authorities in the Licensed
Territory. Inspections conducted hereunder will be limited in scope to what is
reasonably necessary to confirm that Amgen has complied with current Good
Manufacturing Practices in manufacturing and labeling and packaging Infergen
supplied to InterMune hereunder. InterMune may conduct inspections no more
frequently than [*]  InterMune will coordinate all inspections of manufacturing
facilities relating to Infergen with Amgen and provide Amgen with [*]  Amgen
shall respond in writing with an action plan for corrective and preventative
actions [*]  Amgen shall reasonably cooperate with applicable Regulatory
Authorities with respect to inspections.

•Know-How. Except as expressly set forth in the License and Commercialization
Agreement, Amgen shall have no obligation to disclose to InterMune, and
InterMune shall have no rights with respect to, any Amgen Know-How, including
but not limited to that pertaining to the Manufacturing Know-How relating to
Infergen; [*]

•Disclaimer.  OTHER THAN THE EXPRESS WARRANTIES SPECIFICALLY SET FORTH IN
SUBSECTIONS 7.1, 7.2 AND 7.3 ABOVE, AMGEN MAKES NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND AND HEREBY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY
KIND WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ITS SUPPLY OF INFERGEN TO
INTERMUNE.

•Stability.  [*]


•Shipment and Delivery.All Infergen supplied by Amgen will be delivered to
[*]  InterMune shall be responsible for all delivery logistics, delivery
validation, insurance and compliance with laws and regulations (including but
not limited to those applicable to the export of each [*]  delivery from the
United States to Canada) and all costs associated with any of the foregoing. [*]

•Compliance With Laws.

    Subject to paragraph 5.2, Amgen shall be responsible for complying with
applicable laws and regulations relating to the manufacture of Infergen supplied
to InterMune hereunder. Amgen has and shall maintain all necessary government
permits, including without limitation, health and safety and environmental
permits necessary for the conduct of the actions it undertakes pursuant to its
supply obligations hereunder.

•Breach of Supply Obligation

    If Amgen fails to timely supply material quantities of Infergen in
accordance with Firm Purchase Orders (other than by reason of force majeure) or
supplies material quantities of Infergen in material breach of paragraphs 7.1,
7.2, or 7.3, then [*]

•Additional Agreements.

•[*]

•Supply of Licensed Product. This Exhibit F governs solely the supply of
Infergen. The Parties shall negotiate in good faith a separate supply agreement
for the supply of Licensed Products other than Infergen.


•Definitions.All capitalized terms not otherwise defined herein shall have the
meaning assigned to them in the License and Commercialization Agreement.

•Formulating Know-How  means Amgen's [*]

•Manufacturing Know-How  means any Know-how [*]

•Manufacturing Patents  mean any Patents [*]

•Amgen Manufacturing Technology  means Manufacturing Know-how and Manufacturing
Patents.

--------------------------------------------------------------------------------



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.39
